Black, C. J.
— I concur with Mr. Justice Lewis, in the opinion, that it is not necessary that the cause of action should be set forth on the record of the judgment, in order to entitle the plaintiff to treat the case as being out of the Act of 1842, abolishing imprisonment for debt, and for the reasons which he has given. But I do not consider the opposition which Wills made to the proceedings, which were intended to imprison him under that act, as' an absolute estoppel. He then asserted, that he was liable to a ca. sa. The court thinking his argument well founded, discharged him from arrest. When the ca. sa. was issued, he denied that he was liable to it. I have no doubt, that if the last statement was true, it ought to have prevailed. Imprisonment cannot be based upon a mere fiction of law, *64which forbids a man to show the truth. Nevertheless, I think the refusal to set aside the execution was right enough, and well founded on the facts of the case. His declaration that he was liable to it, was one fact of some importance, but not conclusive.